DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The claim objection has been withdrawn.
Applicant’s amendment is persuasive.  The form-based rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed. 
The reasons for allowance of claims 1-5 were stated in a prior action. 
Claims 6-10; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 

Claim 6: wherein the specified control mode is one of the at least two control modes of the inverter circuit, a specified transistor is in a low frequency state under the specified control mode, and the specified transistor is a transistor whose current flowing through the specified transistor is greater than a maximum allowable collector current of the specified transistor when the inverter circuit operates in the abnormal state.

Claim 7:  wherein the abnormal state comprises a state when a power factor of the inverter circuit is less than a preset value, and the specified control mode is one of the at least two control modes of the inverter circuit, a specified transistor is in a low frequency state under the specified control mode, and the specified transistor is a transistor whose current flowing through the specified transistor is greater than a maximum allowable collector current of the specified transistor when the inverter circuit operates in the abnormal state.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839